EXHIBIT E
      Generated on: This page was generated by TSDR on 2019-02-28 15:30:49 EST
               Mark: I VOTERGUIDE




  US Serial Number: 86671082                                                      Application Filing Jun. 23, 2015
                                                                                              Date:
     US Registration 4981328                                                      Registration Date: Jun. 21, 2016
           Number:
  Filed as TEAS RF: Yes                                                         Currently TEAS RF: Yes
            Register: Principal
          Mark Type: Service Mark
              Status: Registered. The registration date is used to determine when post-registration maintenance documents are due.
        Status Date: Jun. 21, 2016
   Publication Date: Apr. 05, 2016



                                                                 Mark Information
         Mark Literal I VOTERGUIDE
          Elements:
 Standard Character No
            Claim:
       Mark Drawing 3 - AN ILLUSTRATION DRAWING WHICH INCLUDES WORD(S)/ LETTER(S)/NUMBER(S)
              Type:
      Description of The mark consists of the literal element "i VoterGuide" enclosed in an ellipse, with the "V" being formed by a check mark extending
              Mark: beyond the ellipse.
   Color(s) Claimed: Color is not claimed as a feature of the mark.
         Disclaimer: "IVOTERGUIDE"
      Design Search 24.17.15 - Check marks
           Code(s): 26.03.01 - Ovals as carriers and single line borders
                    27.03.05 - Objects forming letters or numerals

                                                                Goods and Services
Note: The following symbols indicate that the registrant/owner has amended the goods/services:

              Brackets [..] indicate deleted goods/services;
              Double parenthesis ((..)) identify any goods/services not claimed in a Section 15 affidavit of incontestability; and
              Asterisks *..* identify additional (new) wording in the goods/services.

                 For: providing a website featuring information regarding candidates for public office
        International 035 - Primary Class                                             U.S Class(es): 100, 101, 102
           Class(es):
       Class Status: ACTIVE
               Basis: 1(a)
           First Use: Jun. 19, 2015                                              Use in Commerce: Jun. 19, 2015

                                                     Basis Information (Case Level)
               Filed Use: Yes                                      Currently Use: Yes                                        Amended Use: No
               Filed ITU: No                                       Currently ITU: No                                         Amended ITU: No
               Filed 44D: No                                       Currently 44D: No                                         Amended 44D: No
               Filed 44E: No                                       Currently 44E: No                                         Amended 44E: No
               Filed 66A: No                                       Currently 66A: No
         Filed No Basis: No                                  Currently No Basis: No
                                               Current Owner(s) Information
          Owner Name: Heritage Alliance
     Owner Address: P.O. Box 741777
                    Dallas, TEXAS 75374
                    UNITED STATES
   Legal Entity Type: CORPORATION                                       State or Country TEXAS
                                                                       Where Organized:

                                          Attorney/Correspondence Information
                                                                Attorney of Record
      Attorney Name: Brian F. Russell                                    Docket Number: Heritage.003
    Attorney Primary brian@russellnglaw.com                               Attorney Email Yes
     Email Address:                                                          Authorized:
                                                                    Correspondent
      Correspondent BRIAN F. RUSSELL
      Name/Address: Russell Ng Pllc
                    8729 Shoal Creek Blvd Ste 100
                    Austin, TEXAS 78757-6854
                    UNITED STATES
                Phone: 5126175535
   Correspondent e- brian@russellnglaw.com stephanie@russellnglaw       Correspondent e- Yes
              mail: .com                                                 mail Authorized:
                                                        Domestic Representative - Not Found

                                                       Prosecution History
                                                                                                            Proceeding
   Date               Description
                                                                                                            Number
Jun. 21, 2016      REGISTERED-PRINCIPAL REGISTER
Apr. 05, 2016      OFFICIAL GAZETTE PUBLICATION CONFIRMATION E-MAILED
Apr. 05, 2016      PUBLISHED FOR OPPOSITION
Mar. 16, 2016      NOTIFICATION OF NOTICE OF PUBLICATION E-MAILED
Feb. 24, 2016      APPROVED FOR PUB - PRINCIPAL REGISTER
Feb. 23, 2016      TEAS/EMAIL CORRESPONDENCE ENTERED                                                      88889
Feb. 22, 2016      CORRESPONDENCE RECEIVED IN LAW OFFICE                                                  88889
Feb. 22, 2016      TEAS RESPONSE TO OFFICE ACTION RECEIVED
Oct. 08, 2015      NOTIFICATION OF NON-FINAL ACTION E-MAILED                                              6325
Oct. 08, 2015      NON-FINAL ACTION E-MAILED                                                              6325
Oct. 08, 2015      NON-FINAL ACTION WRITTEN                                                               78305
Sep. 29, 2015      ASSIGNED TO EXAMINER                                                                   78305
Jul. 01, 2015      NOTICE OF DESIGN SEARCH CODE E-MAILED
Jun. 30, 2015      NEW APPLICATION OFFICE SUPPLIED DATA ENTERED IN TRAM
Jun. 26, 2015      NEW APPLICATION ENTERED IN TRAM

                                           TM Staff and Location Information
                                                            TM Staff Information - None
                                                                    File Location
   Current Location: PUBLICATION AND ISSUE SECTION                      Date in Location: Jun. 21, 2016
